DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-8-20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mori (US20150002946).



Re claim 4, Mori further teaches for example in fig. 1, the optical imaging system satisfies the following expression: 1.5 < Nd5 <1.7 (Table 1), where Nd5 represents a refractive index of the fifth lens.

Re claim 5, Mori further teaches for example in fig. 1, the optical imaging system satisfies the following expression: 1.6 < Nd7 (Table 1), where Nd7 represents a refractive index of the seventh lens.

Re claim 8, Mori further teaches for example in fig. 1, an optical imaging system, comprising: a first lens comprising a positive refractive power (L11); a second lens comprising a negative refractive power (L12); a third lens comprising a negative refractive power (L13); a fourth lens comprising a negative refractive power (L14); a fifth lens (L15); a sixth lens comprising a negative refractive power (L16); and a seventh lens comprises a convex object-side surface along an optical axis and a convex image-side surface along the optical axis (L17; fig. 1), wherein the first lens to the seventh lens are sequentially disposed from an object side to an imaging plane (fig. 1).

Re claim 10, Mori further teaches for example in fig. 1, the first lens comprises a convex object-side surface having a most convex point of the optical imaging system (fig. 1) and wherein the second lens has a concave image-side surface having a most concave point of the optical imaging system (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US20150002946).

Re claim 2, supra claim 1.
But, Mori fails to explicitly teach satisfying the numerical expression, as claimed.
However, Mori further teaches for example in Tables 1, 4, 7, 10, 13, 16, 19, and 22, varying the different embodiments to provide an imaging lens having a fast F number of approximately 2 and high performance, in which field curvature is corrected from the center of an image height to a peripheral portion, distortion is minimal, and chromatic aberration is satisfactorily corrected so as to achieve higher resolution (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mori in order to obtain bright and high-quality images, as taught by Mori (para. 0031).

Re claim 3, supra claim 1.

However, Mori further teaches for example in Tables 1, 4, 7, 10, 13, 16, 19, and 22, varying the different embodiments to provide an imaging lens having a fast F number of approximately 2 and high performance, in which field curvature is corrected from the center of an image height to a peripheral portion, distortion is minimal, and chromatic aberration is satisfactorily corrected so as to achieve higher resolution (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mori in order to obtain bright and high-quality images, as taught by Mori (para. 0031).

Re claim 6, supra claim 1.
But, Mori fails to explicitly teach satisfying the numerical expression, as claimed.
However, Mori further teaches for example in Tables 1, 4, 7, 10, 13, 16, 19, and 22, varying the different embodiments to provide an imaging lens having a fast F number of approximately 2 and high performance, in which field curvature is corrected from the center of an image height to a peripheral portion, distortion is minimal, and chromatic aberration is satisfactorily corrected so as to achieve higher resolution (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mori in order to obtain bright and high-quality images, as taught by Mori (para. 0031).


But, Mori fails to explicitly teach satisfying the numerical expression, as claimed.
However, Mori further teaches for example in Tables 1, 4, 7, 10, 13, 16, 19, and 22, varying the different embodiments to provide an imaging lens having a fast F number of approximately 2 and high performance, in which field curvature is corrected from the center of an image height to a peripheral portion, distortion is minimal, and chromatic aberration is satisfactorily corrected so as to achieve higher resolution (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mori in order to obtain bright and high-quality images, as taught by Mori (para. 0031).

Re claim 9, supra claim 8.
But, Mori fails to explicitly teach each of the first to seventh lenses have an aspheric surface.
However, Mori further teaches for example in Tables 1, 4, 7, 10, 13, 16, 19, and 22, varying the different embodiments to provide an imaging lens having a fast F number of approximately 2 and high performance, in which field curvature is corrected from the center of an image height to a peripheral portion, distortion is minimal, and chromatic aberration is satisfactorily corrected so as to achieve higher resolution (para. 0009). Furthermore, it is well known in the art of optics to provide aspheric surfaces to correct aberrations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mori in order to obtain bright and high-quality images, as taught by Mori (para. 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	2-26-21